      Case 4:09-cv-05718-SBA Document 204-1 Filed 09/15/21 Page 1 of 2




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
 2 David Perlson (CA Bar No. 209502)            Catlin Williams (CA Bar No. 336464)
   davidperlson@quinnemanuel.com                catwilliams@quinnemanuel.com
 3 Jonathan Tse (CA Bar No. 305468)             555 Twin Dolphin Drive, 5th Floor
   jonathantse@quinnemanuel.com                 Redwood Shores, CA 94065
 4 50 California Street, 22nd Floor             Telephone: (650) 801-5000
   San Francisco, CA 94111                      Facsimile: (650) 801-5100
 5 Telephone: (415) 875-6600
   Facsimile: (415) 875-6700
 6
   Jared Newton (admitted pro hac vice)
 7 jarednewton@quinnemanuel.com
   Deepa Acharya (CA Bar No. 267654)
 8 deepaacharya@quinnemanuel.com
   Sandy Shen (admitted pro hac vice)
 9 sandyshen@quinnemanuel.com
   1300 I Street NW, Suite 900
10 Washington, D.C. 20005
   Telephone: (202) 538-8000
11 Facsimile: (202) 538-8100
12 Attorneys for Defendant Google LLC.
13
14                            UNITED STATES DISTRICT COURT
15                          NORTHERN DISTRICT OF CALIFORNIA
16                                    OAKLAND DIVISION
17
18                                              Case No. 4:09-CV-05718-SBA
     NETLIST, INC.,
19                                              DECLARATION OF JONATHAN TSE IN
           Plaintiff,                           SUPPORT OF DEFENDANT GOOGLE
20                                              LLC’S OPPOSITION TO PLAINTIFF
                  v.                            NETLIST, INC.’S OBJECTION TO NEW
21                                              EVIDENCE IN GOOGLE’S REPLY IN
     GOOGLE LLC,                                SUPPORT OF ITS MOTION TO STRIKE
22       Defendant.
23
24
25
26
27
28

                                                                  Case No. 4:09-CV-05718-SBA
       DECLARATION OF JONATHAN TSE ISO GOOGLE’S OPPOSITION TO OBJECTION TO NEW EVIDENCE
      Case 4:09-cv-05718-SBA Document 204-1 Filed 09/15/21 Page 2 of 2




 1          I, Jonathan Tse, declare as follows:
 2          1.     I am a member of the bar of the State of California and an attorney with Quinn
 3 Emanuel Urquhart & Sullivan, LLP, attorneys for Defendant Google LLC (“Google”) in this
 4 action. I make this declaration in support of Google’s Opposition to Plaintiff Netlist, Inc.’s
 5 Objection to New Evidence in Google’s Reply in Support of its Motion to Strike (“Opposition”). I
 6 have personal knowledge of the facts stated herein and if called to testify could and would
 7 competently testify thereto.
 8          2.     Attached as Exhibit 1 is a true and correct excerpted copy of Netlist, Inc.’s
 9 Responses and Objections to Google LLC’s Second Set of Interrogatories to Plaintiff Netlist, Inc.
10 (Nos. 18-20), served August 11, 2021.
11
12          I declare under penalty of perjury of the laws of the United States that the foregoing is true
13 and correct. Executed in San Francisco, California on September 15, 2021.
14
15 DATED: September 15, 2021                       QUINN EMANUEL URQUHART &
                                                   SULLIVAN, LLP
16
17
                                                   By /s/ Jonathan Tse
18                                                    Jonathan Tse
19
20
21
22
23
24
25
26
27
28
                                             -2-                   Case No. 4:09-CV-05718-SBA
        DECLARATION OF JONATHAN TSE ISO GOOGLE’S OPPOSITION TO OBJECTION TO NEW EVIDENCE
